PER CURIAM.
The question of fact as to the competency and fidelity of plaintiff’s assignor was determined upon conflicting evidence, and this determination had ample support in the evidence. It is apparent that the failure of the court below to allow to the defendant the credit of $42, earned by the assignor between the discharge and the trial, was inadvertent. This sum should have been offset. The judgment must be modified by reducing it to that extent, and, as modified, affirmed, without costs.